Citation Nr: 0504514	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969 and was a member of the U. S. Army Reserves from 
December 1969 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a rating decision 
dated in April 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the veteran's claim for service connection for 
tinnitus, and from a June 2003 rating decision by the RO, 
which denied his claim for service connection for hearing 
loss.  The veteran filed a timely appeal to these adverse 
determinations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the evidence indicates current diagnoses of 
bilateral high frequency sensorineural hearing loss and 
tinnitus.  However, there is conflicting evidence concerning 
the etiology or cause of these disorders.  Specifically, a 
questionnaire from Anderson Radiology dated in June 2002 
indicates that the "patient states he has tinnitus and 20% 
hearing loss in his left ear - patient had motor vehicle 
accident one month ago and hit his head - patient states his 
hearing problems started after that time."  However, a 
follow-up examination by Dr. G., a private physician, in July 
2002 indicated that an audiogram showed that "he's got 
sensorineural loss likely related to his service time in 
Vietnam and has now caught up with him years later."  

In July 2004, the veteran underwent a VA audiology 
consultation, at which time the veteran reported "noticeable 
hearing loss in his left ear since 2002 after a car 
accident."  However, the veteran also reported "that he 
served in combat in Viet Nam and was exposed to artillery 
noise."  The VA audiologist did not opine as to which, if 
either, of these incidents was the cause of his hearing loss 
and tinnitus.

The Board observes that for injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2004).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
at 392.  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The record on appeal indicates that the veteran served in 
Vietnam from October 1968 to October 1969 as a petroleum 
storage specialist in a fuel supply platoon.  According to 
documentation contained in the veteran's claims folder, the 
RO has made several unsuccessful attempts to obtain the 
veteran's service medical records which appear at this point 
in time to be unavailable.  The Board notes further that the 
veteran has indicated that he does not have in his possession 
any military medical records documenting hearing loss as he 
was not treated in service for hearing loss.  While the RO 
has obtained the veteran's service personnel records, such 
records do not contain evidence corroborating the veteran's 
claimed exposure to acoustic trauma in combat.  Therefore, 
the Board finds that the RO should undertake efforts to 
determine whether the veteran served in combat while in 
Vietnam from October 1968 to October 1969 in an effort to 
corroborate his claim of exposure to combat-related artillery 
noise.  At a minimum, this development should include 
contacting the veteran and requesting that he provide more 
specific information regarding the time, place and 
circumstances of his claimed combat-related acoustic trauma.  

In addition, the veteran should be examined to determine the 
nature and extent of his hearing loss and tinnitus.  The 
examiner should be asked to offer an opinion as to the 
likelihood that any such disorders present are due to 
inservice acoustic trauma, the motor vehicle accident the 
veteran was involved in 2002, or some other cause. 

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should undertake efforts to 
corroborate the veteran's assertions 
regarding his status as a combat veteran 
to include requesting assistance from the 
United States Armed Services Center for 
Unit Records Research (CURR), or 
requesting the unit history from the 
National Archives and Records 
Administration or other appropriate 
federal archive.  At a minimum, this 
development should include contacting the 
veteran and requesting that he provide 
more specific information regarding the 
time, place and circumstances of his 
claimed combat-related inservice acoustic 
trauma from artillery fire to assist the 
RO in verifying his claims.  

2.  Following the receipt of any 
additional information and evidence 
received pursuant to the development 
listed in paragraph (1) above, the RO 
should schedule the veteran for a VA 
audiological examination to determine the 
nature and severity of any hearing loss 
and tinnitus present.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
and all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.  Following this claims file 
review and examination, the examiner 
should offer an opinion as to the 
likelihood that any hearing loss and/or 
tinnitus present is due to inservice 
acoustic trauma, the motor vehicle 
accident in 2002, or some other source.  
The examiner should be advised that if 
such an opinion cannot be stated with 
medical certainty, then an opinion 
expressed in terms that describe a range 
of probability or likelihood (i.e. , 
"very likely," "likely," "equally as 
likely as not," "unlikely," "very 
unlikely," etc.) would be of 
considerable assistance to VA in 
adjudicating the veteran's claims.   

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to service connection for 
hearing loss and tinnitus.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to 


the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.
 


	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



